Citation Nr: 9902727	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-94 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of adenocarcinoma of the prostate.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to January 
1979 and has unverified service from July 1949 to June 1953 
as a cadet at the United States Military Academy. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and November 1997 rating 
decisions of the Salt Lake City, Utah Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a February 1980 rating decision, service connection was 
denied for tinnitus.  In a November 1997 rating decision, the 
RO held that new and material evidence had been submitted to 
reopen the claim for service connection for tinnitus, but the 
claim was then denied on a de novo basis.  

In an October 1998 rating decision, a 40 percent disability 
rating was assigned for the residuals of adenocarcinoma of 
the prostate.  Although that increase represented a grant of 
benefits, the United States Court of Veterans' Appeals 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Also, in November 1998 written argument, 
the veterans representative maintained that the 40 percent 
disability rating was not adequate.


FINDINGS OF FACT

1.  The residuals of adenocarcinoma of the prostate are not 
manifested by any of the following: (1) a renal dysfunction 
or (2) a voiding dysfunction that requires the use of an 
appliance or that results in the changing of absorbent 
materials more than four times a day.

2.  The veterans tinnitus is of service origin.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of adenocarcinoma of the prostate have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (1998) 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claims are well 
grounded, the Board finds that his claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  King v. Brown, 5 Vet. App. 19 (1993).  The 
Board also finds that all relevant evidence has been obtained 
and that the duty to assist the claimant is satisfied.

I.  Entitlement to an Evaluation in Excess of 40 Percent 
for Residuals of Adenocarcinoma of the Prostate

In September 1994, a biopsy of the prostate revealed that the 
veteran had adenocarcinoma.  

In November 1994, the veteran was hospitalized and underwent 
a radical retropubic prostatectomy and a pelvic lymph node 
dissection.  There was no evidence of metastatic tumor in the 
lymph nodes.  The discharge diagnosis was localized prostate 
cancer.

In May 1995, the veteran was seen for a six-month follow-up 
from his surgery.  It was noted that he was nearly completely 
continent, but that he still had a little bit of leakage.  It 
was also noted that he was wearing a pad every other day.  
The impression was [d]oing well status post radical 
prostatectomy.  Sudafed was recommended for the little bit 
of incontinence.

In December 1995, the veteran was seen for a one-year follow-
up from his surgery.  It was noted that the veteran was doing 
extremely well.  It was also noted that he still had a little 
tiny bit of incontinence, which occurred during physical 
exertion.

In February 1997, the veteran underwent a VA examination.  
The veteran reported that he had had problems with stress 
urinary incontinence since his surgery, but that his prostate 
specific antigen levels had been normal.  He indicated that 
he had to wear a pad to help sustain leaks.  His biggest 
complaints were urgency of voiding and occasional nocturia.  
Nonetheless, he had not had any recurrent urinary tract 
infections since the operation.  No palpable masses were felt 
on rectal examination.  The prostate felt empty.  The 
impression included the following: (1) adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy, with 
no clinical evidence of recurrence at this time; and (2) 
stress urinary incontinence.

In a rating decision later that month, service connection was 
granted for residuals of adenocarcinoma of the prostate, 
effective November 7, 1996, and a noncompensable rating was 
assigned.

In his April 1997 notice of disagreement, the veteran 
indicated that he had to void three to four times a night and 
every hour or hour and half during the day.  He also reported 
that he still had incontinence.

In a May 1997 rating decision, a 20 percent disability rating 
for residuals of adenocarcinoma of the prostate was assigned, 
effective November 7, 1996.

In a February 1998 statement, the veteran reported that he 
must change his absorbent materials three to four times a 
day.

In a March 1998 VA Form 9, the veteran indicated that he had 
nocturnal voiding three to four times a night.

In August 1998, the veteran underwent a VA fee-basis 
examination.  He reported problems with urinary incontinence, 
indicating that the degree of incontinence had fluctuated but 
had been of a fairly high degree.  He reported that he used 
pads two to three times a day.  The examiner noted that the 
pads were fairly soaked and that the veteran was probably not 
changing his pads frequently enough.  The veteran also had a 
chronic inflamed rash that looked like a chronic diaper rash, 
and he reported that he had to void every hour or two.  
Nonetheless, catheterization was not recommended.  The 
veteran underwent a urinalysis, and it was noted that his 
urine was perfectly clear.  The diagnosis was urinary 
incontinence that was secondary to the radical prostatectomy.

In an October 1998 rating decision, a 40 percent disability 
rating was assigned for the residuals of adenocarcinoma of 
the prostate, effective November 7, 1996.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.   Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Diseases of the genitourinary system generally result in 
disabilities that are related to renal or voiding 
dysfunction, infections, or a combination of these.  Where 
the diagnostic codes refer the decisionmaker to specific 
areas of dysfunction, the predominant area of dysfunction 
shall be considered for rating purposes.  38 C.F.R. § 4.115a.

A 100 percent rating is warranted for a malignant neoplasm of 
the genitourinary system.  Following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (1998).  If there has been no local 
recurrence or metastasis, the residuals shall be rated as a 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 20 percent disability 
rating for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day.  A 40 percent evaluation 
is warranted when absorbent materials must be changed two to 
four times a day.  A 60 percent disability rating requires 
either the use of an appliance or the changing of absorbent 
materials more than four times a day.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night.  A 20 percent evaluation requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for either a daytime voiding 
interval that is less than one hour or an awakening to void 
five or more times per night.  Id.

For obstructed voiding, a 10 percent evaluation is warranted 
for marked symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) that is manifested by any one, or 
combination, of the following: (1) Post void residuals 
greater than 150 cc; (2) Uroflowmetry, markedly diminished 
peak flow rate (less than 10 cc/sec); (3) Recurrent urinary 
tract infections secondary to obstruction; or (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Also, urinary retention that requires intermittent or 
continuous catheterization is rated as 30 percent disabling.  
Id.

In this case, there is no evidence of renal dysfunction.  
Therefore, the veterans claim will be rated based on voiding 
dysfunction.  An increased rating based on voiding 
dysfunction requires either the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times a day.  In February 1998, the veteran reported 
that he changed his absorbent materials three to four times a 
day.  At the August 1998 VA fee-basis examination, the 
veteran indicated that he changed his absorbent pads two to 
three times a day.  In short, the veteran changes his 
absorbent materials anywhere from two to four times a day.  
Although the August 1998 VA fee-basis examiner noted that the 
veteran should change his pads more frequently, the evidence 
does not show that he actually changed or should have changed 
his pads more than four times a day.  There is also no 
evidence that he uses an appliance for his incontinence.  
Incidentally, the veteran reported that his daytime voiding 
interval is between one and one and half hours and that he 
awakes up three to four times a night to void.  Therefore, 
his urinary frequency would only warrant a 20 percent 
disability rating if the disability was rated on that basis.  
In any event, there is no rating in excess of 40 percent 
based on either urinary frequency or obstructed voiding.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  That provision provides that, in exceptional 
circumstances where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria.  The evidence in 
this case fails to show that the veteran's service-connected 
residuals of prostate cancer, alone, cause any marked 
interference with employment or require frequent periods of 
hospitalization that render impractical the use of the 
regular schedular standards.  

Accordingly, as the residuals of prostate cancer consist 
primarily of the use of absorbent materials that must be 
changed no more than four times a day, the criteria for an 
evaluation in excess of 40 percent have not been met.  An 
increased rating, therefore, is not warranted at this time.  
The evidence in this case is not so evenly balanced as to 
require application of the provisions of 38 U.S.C.A. § 
5107(b).  In addition, the evidence does not render a 
question as to which of two evaluations will be assigned, so 
the provisions of 38 C.F.R. § 4.7 are also not for 
application. 

II.  Entitlement to Service Connection for Tinnitus

Service medical records reveal no complaints or findings of 
tinnitus.  The veteran underwent several physical 
examinations during his service in the 1970s and tinnitus 
was not diagnosed.  The January 1974 physical examination 
noted that the veterans organization unit was Mechanized 
Infantry Combat Vehicle Proj Mgr Office.  In April 1978, 
the veteran underwent a retirement physical examination.  The 
ears were normal.  The veteran reported that he had had ear 
trouble, and it was noted that the problems listed are 
chronic and stable in nature.  Tinnitus was not diagnosed, 
and ringing in the ears was not noted.  In September 1978, 
the veteran underwent an audiometric evaluation.  Again, 
tinnitus was not diagnosed, and ringing in the ears was not 
noted.

In December 1979, the veteran underwent two VA examinations, 
a general medical examination and an audiometric examination.  
During the general medical examination, he reported that he 
had served in an artillery unit and that he had also been 
intermittently exposed to noise from small arms fire.  He 
indicated that he had had a constant tinnitus in both ears 
that became worse at night just prior to retiring from active 
service.  He also reported that he had recently had an 
intermittent frequency change in the right ear.  The 
diagnosis was high frequency hearing loss per history, with 
tinnitus.

During the December 1979 audiometric examination, the veteran 
reported that he had had noise exposure from helicopters, 
artillery fire, and rifle fire.  He indicated that he had 
tinnitus.  He reported that it was constant in both ears and 
that it began five to seven years ago.  It was noted that 
there were tinnitus matches at 4000 and 8000 hertz.

In a February 1980 rating decision, service connection was 
denied for tinnitus on the basis that the veteran did not 
complain of tinnitus in service and, thus, there was no 
evidence that he had it during service.

In November 1990, the veteran underwent a physical 
examination.  He reported that he had ringing in his ears and 
that it was from working with artillery.

In a June 1997 statement, a private doctor noted that the 
veteran reported that his tinnitus had worsened.  The 
physician opined that the veterans tinnitus was caused by 
exposure to loud noises during active service.

As previously noted, in a November 1997 rating decision, the 
RO held that new and material evidence had been submitted to 
reopen the claim for service connection for tinnitus, but the 
claim was then denied on a de novo basis.  

In his March 1998 VA Form 9, the veteran reiterated that he 
was exposed to noise from artillery, small arms, and 
helicopters during active service.  

Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although the veteran did not complain of tinnitus during 
service, he did complain of ringing in his ears on the 
December 1979 VA examination and audiological evaluation, 
which were less than eleven months after service.  At that 
time, the veteran reported that he first noticed his tinnitus 
during service.  He is competent to relate when symptoms such 
as ringing in the ears began since this is a sensation that a 
lay individual can observe, without a need for medical 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Both examiners in December 1979 reported the history of 
tinnitus given by the veteran, but did not render an opinion 
on the etiology of the veterans tinnitus.  Nevertheless, the 
veterans private physician, in a June 1997 statement, 
specifically related tinnitus to noise exposure in service.  
Given the fact that less that a year after service, the 
veteran reported tinnitus of service onset, the fact that he 
likely had noise exposure during his lengthy military career, 
and in view of his private doctors opinion, the Board finds 
that the evidence clearly supports a grant of service 
connection for tinnitus.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).


ORDER

An evaluation in excess of 40 percent for residuals of 
adenocarcinoma of the prostate is denied.

Service connection for tinnitus is granted.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
